Citation Nr: 0705062	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin rash. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision that denied 
the veteran's claim of service connection for a skin rash. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file does not include all of the veteran's service 
medical records.  When the RO initially requested the 
veteran's service medical records in the early 1970s, only 
clinical records (i.e. hospital inpatient records) were 
obtained.  As such, his entrance and separation examination 
reports are not on file.  On remand, an attempt must be made 
to obtain any outstanding service medical records as they are 
pertinent to the veteran's pending service connection claim. 

The veteran underwent a VA skin diseases compensation 
examination in March 2003 and was diagnosed as having 
eczematous dermatitis of the hands.  Unfortunately, the 
etiology of this condition was not specified.  The Board 
finds that there is insufficient medical evidence on file to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  On remand, the 
veteran should be scheduled for another VA skin diseases 
compensation examination.  In addressing the matter of 
etiology, the examiner should thoroughly review the claims 
folder to include service medical records, dated in March and 
April 1967, which were first associated with claims folder in 
June 2004. 



Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC to obtain the veteran's complete 
service 
medical records (i.e. all outstanding individual 
health records to 
include his entrance and separation examinations).  
If they are unavailable, this should be clearly 
indicated.  If they are unavailable, 
the veteran should be notified of other forms of 
evidence that 
may be considered in lieu of missing service medical 
records and 
he should be assisted in obtaining evidence from any 
indicated 
sources.  This notification should include a list of 
those alternative 
documents listed in the VA Adjudication Procedure 
Manual, 
M21-1, Part III, Chapter 4, Paragraph 4.25(c), and an 
explanation 
of the veteran's and VA's respective responsibilities 
in 
obtaining those documents under 38 C.F.R. 3.159(c).

2.  Following the receipt of any 
outstanding service medical records, the 
veteran should be scheduled for a VA skin 
diseases compensation examination for the 
purpose of determining the nature and 
etiology of any current skin disabilities 
to include eczematous dermatitis and 
cysts.  The claims folder must be provided 
to the examiner for review in conjunction 
with the examination.  The examiner should 
be asked to express an opinion as to 
whether it is at least as likely as not 
that any current skin disability is 
related to a disease or injury in service 
to include skin problems in March and 
April 1967.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the claim is 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

